** BUDGET DIRECTOR — TRANSFER OF FUNDS ** WITH THE WRITTEN APPROVAL OF THE BUDGET DIRECTOR, THE UNENCUMBERED BALANCE OF THE CURRENT APPROPRIATION MADE BY SENATE BILL NO. 268 TO THE SOLDIERS RELIEF COMMISSION FOR THE PURPOSE OF PROVIDING HOSPITALIZATION, IN THE VETERANS WARD OF UNIVERSITY HOSPITAL, FOR DESTITUTE EMERGENCY DISABLED VETERANS, OR ANY PART THEREOF, MAY BE TRANSFERRED TO THE ITEM OF CURRENT APPROPRIATION TO THE SOLDIERS RELIEF COMMISSION. CITE: 62 O.S. 41.12 [62-41.12], 72 O.S. 1 [72-1] (JAMES C. HARKIN)